Case 18-20590-TLM           Doc 47     Filed 06/17/19 Entered 06/17/19 17:30:29             Desc Main
                                      Document      Page 1 of 41


Brian J. Porter, Bar Number 10569
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for U.S. Bank Trust National Association, as Trustee of the Lodge Series III Trust
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Facsimile: 801-328-9714
Email: brian@hwmlawfirm.com
File No.: 54480

                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF IDAHO


  In re:
                                                     Chapter 13
  KENNETH ALLEN RYEN aka ROCKY
  RYEN AND SHANNON L RYEN                            Case No. 18-20590 TLM

                        Debtors.


                       MOTION FOR RELIEF FROM AUTOMATIC STAY
                                  (REAL PROPERTY)

           U.S. Bank Trust National Association, as Trustee of the Lodge Series III Trust

(“Movant”) hereby moves this Court, pursuant to 11 U.S.C. § 362, for relief from the automatic

stay with respect to certain real property of the Debtors having an address of 1147 N. 12th Street,

Coeur D'Alene, ID 83814 (the “Property”). In support of this Motion, Movant respectfully

states:

           1.     A petition under Chapter 13 of the United States Bankruptcy Code was filed with

           respect to the Debtors on September 18, 2018.

           2.     A Chapter 13 Plan was confirmed on February 1, 2019.

           3.     The Debtors, have executed and delivered or are otherwise obligated with respect

           to that certain promissory note in the original principal amount of $37,500.00 (the

           “Note”). A copy of the Note is attached hereto as Exhibit “A”. Movant is an entity
Case 18-20590-TLM      Doc 47     Filed 06/17/19 Entered 06/17/19 17:30:29            Desc Main
                                 Document      Page 2 of 41


      entitled to enforce the Note. A Loan Modification Agreement (“Loan Modification”) was

      effective on May 1, 2008. A copy of the Loan Modification is attached hereto as Exhibit

      “B”

      4.     As evidenced by the assignments, endorsements, and/or allonges attached to the

      Note, the Note has been specially endorsed to Movant. Movant is an entity entitled to

      enforce the Note because Movant is in possession, either directly or through the use of an

      authorized agent and/or document custodian, of the specially endorsed Note.

      5.     Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations

      (collectively, the “Obligations”) of the Debtors under and with respect to the Note and the

      Deed of Trust are secured by the Property. A copy of the recorded Deed of Trust is

      attached hereto as Exhibit “C”. Movant is entitled to enforce the Note and foreclose on

      the Deed of Trust.

      6.     All rights and remedies under the Deed of Trust have been assigned to the Movant

      pursuant to that certain assignment of deed of trust, a copy of which is attached hereto as

      Exhibit “D”.

      7.     As of May 24, 2019, the outstanding amount of the Obligations less any partial

      payments or suspense balance is $66,463.30.

      8.     In addition to the other amounts due to Movant reflected in this Motion, as of the

      date hereof, in connection with seeking the relief requested in this Motion, Movant has

      also incurred legal fees and costs. Movant reserves all rights to seek an award or

      allowance of such fees and expenses in accordance with applicable loan documents and

      related agreements, the Bankruptcy Code and otherwise applicable law.

      9.     The following chart sets forth the number and amount of postpetition payments
Case 18-20590-TLM        Doc 47     Filed 06/17/19 Entered 06/17/19 17:30:29             Desc Main
                                   Document      Page 3 of 41


       due pursuant to the terms of the Note that have been missed by the Debtors as of May 24,

       2019:

         Number         From                 To            Monthly               Total Missed
        of Missed                                          Payment                Payments
        Payments                                            Amount
            8      October 1, 2018       May 1, 2019        $613.06               $4,904.48
                Less postpetition partial payments (suspense balance):          ($0.00)
                                                         Total: $4,904.48

       In addition, Debtors are obligated to make ongoing monthly payments, pursuant to the

       express terms of the Note and Deed of Trust that have or will accrue after May 1, 2019.

       A copy of the current post-petition payment history is attached as Exhibit “E”.

       10.     The estimated market value of the Property is $150,000.00. The basis for such

       valuation is Debtors’ filed Schedule A/B: Property.

       11.     Upon information and belief, the aggregate amount of encumbrances on the

       Property listed in the Schedules or otherwise known, including but not limited to the

       encumbrances granted to Movant, is $66,463.30

       12.     Cause exists for relief from the automatic stay for the following reasons:

               (a)    The fair market value of the Property is declining and payments are not

               being made to Movant sufficient to protect Movant’s interest against that decline.

               (b)    Pursuant to 11 U.S.C. § 362 (d)(1), there is cause for relief from stay,

               including lack of adequate protection of an interest in property of such party in

               interest; and pursuant to § 362(d)(2)(B), the Property is not necessary for an

               effective reorganization.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

stay and granting the following:

       1.      Relief from the stay for all purposes allowed by law, the Note, the Deed of Trust,
Case 18-20590-TLM      Doc 47     Filed 06/17/19 Entered 06/17/19 17:30:29            Desc Main
                                 Document      Page 4 of 41


      and applicable law, including but not limited allowing Movant (and any successors or

      assigns) to proceed under applicable non-bankruptcy law to enforce its remedies to

      foreclose upon and obtain possession of the Property.

      2.     That the Order be binding and effective despite any conversion of this bankruptcy

      case to a case under any other chapter of Title 11 of the United States Code.

      3.     That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

      4.     For such other relief as the Court deems proper.



                                               DATED this 17th day of June, 2019

                                               /s/ Brian J. Porter
                                               Brian J. Porter
                                               Attorney for Movant
Case 18-20590-TLM         Doc 47     Filed 06/17/19 Entered 06/17/19 17:30:29              Desc Main
                                    Document      Page 5 of 41



                                          NOTICE OF MOTION

TO:    THE DEBTORS, THE DEBTORS’ ATTORNEY, THE TRUSTEE, AND ANY OTHER
       PARTY IN INTEREST

        YOU ARE HEREBY NOTIFIED that U.S. Bank Trust National Association, as Trustee
of the Lodge Series III Trust has filed its Motion for Relief from Stay. Within twenty (20) days
of the date of this notice, U.S. Bank Trust National Association, as Trustee of the Lodge Series
III Trust, its successors in interest, agents, assignees, and/or assignors, shall ask the Court for an
Order Granting Relief from the Automatic Stay provisions of 11 U.S.C. § 362(a) to annul and
terminate the Stay as requested in the Motion, unless a party to this proceeding opposes the
Motion for Relief from Stay filed by U.S. Bank Trust National Association, as Trustee of the
Lodge Series III Trust by filing and serving on the moving party a written objection thereto
within seventeen (17) days of filing the Motion. The objection shall reasonably identify those
matters contained in the Motion which are to be at issue, and any other basis of opposition to the
Motion. Absent the filing of a timely response, the Court may grant the relief sought without a
hearing. A final hearing, if any, shall commence not later than thirty (30) days after the
conclusion of a preliminary hearing. Failure to schedule a hearing and notify all parties,
including U.S. Bank Trust National Association, as Trustee of the Lodge Series III Trust, shall
preclude further objections to this Motion for Relief from Stay.

        YOU ARE FURTHER NOTIFIED that pursuant to Rule 4001.2 of the Local Bankruptcy
Rules and 11 U.S.C § 362(e), thirty days after a request under § 362(d) for relief from the stay of
any act against property of the estate under subsection § 362(a), such stay is terminated with
respect to the party in interest making such request, unless the court, after notice and a hearing,
orders such stay continued in effect pending the conclusion of, or as a result of, a final hearing
and determination under subsection § 362(d). In addition, as required by Local Bankruptcy Rule
4001.2(d)(3), if an objection is filed to this motion, the objection must be served upon the
Movant and upon all parties receiving service of the motion. In accordance with Local
Bankruptcy Rule 4001.2(e)(1), any party opposing a motion for stay relief must contact the
Court’s calendar clerk to schedule a preliminary hearing. At the time of the filing the objection
to a motion, the objecting party shall file and serve a notice of such hearing.

       Dated: June 17, 2019


                                                   /s/ Brian J. Porter
                                                   Brian J. Porter
                                                   Attorney for Movant
Case 18-20590-TLM        Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29             Desc Main
                                  Document      Page 6 of 41



                              CERTIFICATE OF SERVICE OF
                             MOTION FOR RELIEF FROM STAY

        I HEREBY CERTIFY that I served a true and correct copy of the above-listed claimant’s
Motion for Relief from Stay and the Notice of Motion on the individuals listed below by hand
delivering, mailing, with the correct postage thereon, or through electronic notification to those
parties registered with the U.S. Courts District of Idaho CM/ECF system, on the June 17, 2019.

Kenneth Allen Ryen and Shannon L Ryen
1147 N 12th St
Coeur D`Alene, ID 83814
Debtors
VIA U.S. MAIL

Cameron Lee Phillips
924 Sherman Ave
Coeur d'Alene, ID 83814
Debtors’ Attorney
VIA ECF

C. Barry Zimmerman
601 Sherman Ave Ste 5
POB 1240
Coeur d'Alene, ID 83816
Chapter 13 Trustee
VIA ECF

United States Trustee
P.O. Box 1315
Coeur D Alene, ID 83816
VIA ECF

                                                 /s/_Brian J. Porter___________________________
                                                 Brian J. Porter
                                                 Attorney for Movant
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document      Page 7 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document      Page 8 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document      Page 9 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 10 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 11 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 12 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 13 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 14 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 15 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 16 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 17 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 18 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 19 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 20 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 21 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 22 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 23 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 24 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 25 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 26 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 27 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 28 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 29 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 30 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 31 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 32 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 33 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 34 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 35 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 36 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 37 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 38 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 39 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 40 of 41
Case 18-20590-TLM   Doc 47    Filed 06/17/19 Entered 06/17/19 17:30:29   Desc Main
                             Document     Page 41 of 41
